          Case 4:19-cr-00135-DPM Document 50 Filed 02/23/21 Page 1 of 1


                                                                                    {lEQ
                                                                                u.s':1


                                                                              , 82
                                                                           EA STERN O TR/CT COUR
                                                                                      151
                    IN THE UNITED STATES DISTRICT COURT                                RicTARKA1sAs
                        EASTERN DISTRICT OF ARKANSAS                                    3 2021
                                  CENTRAL DIVISION                  JAMES i, ~      f/°rRr;{!\CK. r.i   r.::ou
                                                                   By: ~           ~

UNITED STATES OF AMERICA                                                       PLAINTIFFDEP CLERK

V.                               NO. 4:19-CR-135-DPM

ARTEZ WRIGHT                                                                DEFENDANT


                                          ORDER
                                     (Filed Under Seal)

       Pending before the Court is the Government's sealed motion for issuance of arrest

warrant and for revocation of pretrial release. (Docket entry #47) For good cause shown,

the motion for issuance of warrant is GRANTED. The Clerk is directed to issue a

warrant, under seal, for the arrest of Defendant Artez Wright and forward to the United

States Marshal for execution. After Defendant's arrest, the motion to revoke should be

unsealed, and a revocation hearing will be scheduled. Defendant must show cause why

his pretrial release should not be revoked.

       IT IS SO ORDERED this 23rd day of February, 2021.




                                                           S MAGISTRATE JUDGE
